DAMOORGIAN, J.
Rodney Maddox appeals the trial court’s denial of his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. We reverse as to Ground 2 because the trial court did not address all of the allegations in this ground of the motion. We remand for the trial court to attach portions of the record conclusively refuting the remainder of the allegations in Ground 2, or for an evidentia-ry hearing. See Brown v. State, 967 So.2d 440, 442 (Fla. 4th DCA 2007). We affirm the denial of all other grounds of the motion.

Affirmed in part; Reversed and Remanded in part.

STEVENSON, J., and PHILLIPS, CAROL-LISA, Associate Judge, concur.